 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 85, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and Emery Air Freight Corporationand CFE Air Cargo, Inc. Case 20-CD-588June 30, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Emery Air Freight Corpora-tion, herein called Emery or the Employer, alleg-ing that Local 85, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called Local 85 or the Union,had violated Section 8(b)(4)(D) of the Act by en-gaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign cer-tain work to employees it represents rather than tounrepresented employees employed by CFE AirCargo, Inc., herein called CFE.Pursuant to notice, a hearing was held beforeHearing Officer Kay M. Hendren on February 11,1982. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer and theUnion filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, Emery, aDelaware corporation, is engaged in the business ofair freight forwarding for commercial businesseswith places of business, inter alia, in and near SanFrancisco International Airport in San Francisco,California. Emery annually derives gross revenuesin excess of $50,000 from the transportation offreight from the State of California to points out-side the State of California.We also find that CFE is a Delaware corpora-tion engaged in the business of loading and unload-ing freight onto and off aircraft under contractwith businesses and the United States Government.262 NLRB No. 72Its principal place of business is located in Norfolk,Virginia. During the past fiscal year, CFE has pro-vided services outside the Commonwealth of Vir-ginia valued in excess of $50,000.Accordingly, we find that Emery and CFE areemployers within the meaning of Section 2(2) ofthe Act, and are engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local85, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeEmery is in the business of transporting cargoand express packages by air and truck worldwide.The instant dispute involves Emery's delivery ofcontainers of freight from Emery's trucks to air-planes, and airplanes to trucks, at San Francisco In-ternational Airport.Prior to November 30, 1981,' Emery employedInternational Air Service Corporation (IASCO) todeliver its freight weighing less than 70 pounds.Emery's drivers, who are represented by Local 85,drove the trucks directly to Emery's ramp facilitiesat the airport, and handed the packages to IASCOemployees, who loaded them onto Lear jets for de-livery. Emery used large commercial airlines to de-liver freight weighing more than 70 pounds. Thedrivers rolled the container off the truck directlyonto the airlines' roller systems, where it was han-dled by airline employees.Emery officials determined that it would bemore efficient to transport its small packages inlarger containers by airplanes devoted exclusivelyto the Company's use. To this end, Emery termi-nated its arrangement with IASCO and contractedwith Interstate Airlines to provide this service. Thenew system was implemented on November 30. Onthat date, Emery, pursuant to a contract with CFE,also instituted a new system of transporting cargobetween trucks and airplanes. Under this system, acontainer is unloaded from a truck by use of a rol-lerized caster system designed by CFE. The Emerydriver activates this system by pulling a pin whichsecures the container. By force of gravity the con-tainer slides from the truck onto a "transfer plat-i All dates herein are in 1981 unless otherwise indicated.618 LOCAL 85. IBTform." A 10-ton forklift attaches to the transferplatform and carries the container to a staging area,where it is prepared to be loaded at a later time byCFE employees. The process operates in reverse inmoving the packages from the plane to the truck.2Emery had notified Local 85 of its anticipatedchange in operations on September 30, 1981. At ameeting with Emery officials on October 15, 1981,Local 85 Business Agent James Baker claimed thework in dispute on behalf of its members.3From December I through December 3, ap-proximately 12 members of Local 85 picketed atthe airport, carrying signs stating that CFE violat-ed area standards. The picketing blocked access ofEmery's trucks to the terminal and significantlydisrupted the Company's operations. The picketingceased when Emery filed the instant charge.B. The Work in DisputeThe work in dispute relates to the loading andunloading of freight onto and off Emery AirFreight Corporation's delivery trucks at San Fran-cisco International Airport, South San Francisco,California, in the manner discussed above.C. The Contentions of the PartiesLocal 85 contends that its collective-bargainingagreement with Emery requires that its membersbe awarded the work. The Union further contendsthat this issue is covered by a grievance-arbitrationprovision in the contract. According to Local 85,this provision provides a method for voluntary ad-justment of the dispute and, therefore, the statute isnot applicable to this dispute.Emery and CFE contend that Emery's contractwith Local 85 does not apply to the work in dis-pute. They assert that the work should be awardedto CFE employees based on economy and efficien-cy of operations, the Employer's practice and pref-erence, the collective-bargaining agreement, andthe absence of job loss to employees represented byLocal 85.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.2 The transfer platform was also invented by CFE.3 Emery Service Manager Paul Klepacz testified that two members ofLocal 85 told him, thereafter, that the matter could be settled if Emeryagreed to hire three additional Local 85 employees. The record does notindicate whether this offer was authorized by Local 85 officials.At the October 15 meeting with Emery officials,Business Agent Baker claimed the work in disputefor members of the Union. For 3 days after CFEbegan performing the work in dispute, members ofLocal 85 picketed at the airport carrying signs stat-ing that CFE violated area standards. The picket-ing significantly disrupted the Company's oper-ations.Local 85 does not now contend that it seeks thepayment of area standards wages to CFE employ-ees. In fact, there is no evidence that Local 85 everattempted to ascertain whether the wages of CFEemployees met area standards. Moreover, thewording of the sign is belied by the Union's claimfor the work.Rather, considering Baker's claim for the workin dispute, it is clear that Local 85's activities weredirected at securing this work for its members. Inview of the Union's claim for the work and itspicketing activities in support of this claim, we findthat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred.With respect to Local 85's contention that thecontractual grievance-arbitration procedure is avoluntary method of dispute resolution which ren-ders the statute inapplicable, we note that CFE isnot a party to the collective-bargaining agreementbetween Emery and Local 85. Therefore, CFE isnot bound by the grievance procedure. Since thereis no agreed-upon method for the voluntary adjust-ment of the dispute to which all parties are bound,we find that the dispute is properly before theBoard for a determination under Section 10(k) ofthe Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to relevant factors.4The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. Certifications and collective-bargainingagreementsThere are no orders or certifications of theBoard awarding jurisdiction of the work in dispute4 N. LR.B. v. Radio d Television Broadcast Engineers Union, Local1212. International Brotherhood of Electrical Workers, AFL-CIO IColum-bia Broadcasting System], 364 U.S. 573 (1961).5 International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company). 135 NLRB 1402 (1962).619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto members of Local 85 or any other labor organi-zation.Article 47, section 1, of the collective-bargainingagreement between Local 85 and Emery provides,in relevant part:Except as provided in this Article, only per-sons working under the jurisdiction of thissupplemental Agreement shall: (a) Drive, loadand unload trucks, trailers, vans, or any othertype of equipment used in connection withtrucks. This also means the movement of anytype of freight across the dock at the terminal.(b) Operate power equipment used in connec-tion with loading and unloading. (c) Pilefreight on pallets, sheds, or boards.Local 85 contends that the 10-ton forklifts con-stitute "power equipment used in connection withloading and unloading," within the meaning ofsection l(b). The Union asserts that its membersregularly operate forklifts to unload trucks at otherlocations and the use of CFE's transfer platformsystem does not remove the work in dispute fromthe effect of this provision.Emery and CFE, in contrast, urge that this pro-vision does not apply to the work in dispute, as-serting that the task of unloading is complete oncethe container leaves the "lip" of the truck and restson the transfer platform. Thus, they contend thatthe driver unloads the truck by releasing the pinwhich secures the container, and the transfer plat-form system is used, not to load or unload, but totransport the cargo between the plane and thetruck.We find the interpretations of section l(b) ad-vanced by both sides to be plausible. Although thisprovision provides a legitimate basis for Local 85to claim the work, we find that it does not clearlyrequire that the work be awarded to its members.Local 85 also urges that article 47, section l(c),applies, contending that the transfer platform is, inessence, a pallet. We disagree, as the record indi-cates that the transfer platform is a unique piece ofequipment that differs substantially from traditionalpallets.Accordingly, we find that the collective-bargain-ing agreement does not clearly favor an award toeither party.2. Relative skillsThe record reveals that Local 85 represents onlytwo employees who have any experience operating10-ton forklifts. The other Local 85 members arequalified to operate 3,000- to 5,000-pound forklifts.There is no indication that any of these employeeshave the skills and training necessary to operate thetransfer platform system used herein.In contrast, employees of CFE participate intraining programs to ensure that they are capableof properly handling the equipment. Consideringthat CFE employees are more likely to be familiarwith the specific equipment used to perform thework in dispute, we find that the factor of relativeskills favors an award of the work to them.3. Economy and efficiency of operationsEmery's contract with CFE requires CFE toprovide the equipment necessary to perform thework in dispute, including expensive forklifts andtransfer platforms. CFE is paid based on the factthat employees work only approximately 1-1/2hours a day for Emery, and its employees are re-sponsible for loading and unloading the airplanes,as well as the trucks. In addition, CFE maintainssubstantial insurance, which is necessary for thehandling of air cargo.Thus, an award to Local 85 would require sig-nificant additional expenses for the Employer.Emery would need to acquire equipment and insur-ance, and to employ and train personnel to operatethe equipment and load the airplanes. Emery offi-cial Klepacz indicated that it would be more eco-nomical and efficient for the Company if the workis awarded to CFE.Accordingly, we find that the factor of economyand efficiency of operations favors an award to theemployees of CFE.4. Job impactLocal 85 members did not operate a forklifttransfer platform system prior to November 30,1981, but merely delivered cargo to IASCO orlarge commercial airlines directly at the docks.There is no indication that the new system willresult in any job loss for Local 85 members. Infact, as of the date of the hearing, Emery had hiredan additional employee to deliver packages to andfrom this terminal. The record does not indicatewhether an award to employees represented byLocal 85 would result in a job loss for employeesof CFE.Accordingly, we find that this factor does notfavor an award to either party.5. Employer practice and preferenceThe record indicates that Emery employs CFEto perform work similar to the work in dispute inat least 30 locations. CFE regularly uses its ownemployees and equipment in its performance of thiswork. The record further indicates that the Em-ployer assigned the work to CFE's employees andis satisfied with this assignment.620 LOCAL 85, IBTThe factor of the Employer's practice and pref-erence, therefore, clearly favors an award to theunrepresented employees employed by CFE.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that unrepresented employees employed byCFE are entitled to perform the work in dispute.We reach this conclusion relying on the factors ofeconomy and efficiency of operations, employerpractice and preference, and relative skills. Thepresent determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Unrepresented employees employed by CFEAir Cargo, Inc., are entitled to perform the workof loading and unloading freight onto and offEmery Air Freight Corporation's delivery trucksby use of CFE's rollerized caster and transfer plat-form systems, and transporting it to and from air-planes, at San Francisco International Airport,South San Francisco, California.2. Local 85, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireEmery Air Freight Corporation to assign the dis-puted work to employees represented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 85, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, shallnotify the Regional Director for Region 20, inwriting, whether it will refrain from forcing or re-quiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.621